DETAILED ACTION
This is the final Office action and is responsive to the papers filed 06/15/2022.  The amendments filed on 06/15/2022 have been entered and considered by the examiner.  Claims 1-7, 9-10, and 12-15 are currently pending and examined below.  Claims 1, 10 and 15 have been amended.  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument on pages 5-7 filed on 06/15/2022 regarding claim rejections under 35 U.S.C. 101 are persuasive.  Claim rejections under 35 U.S.C. 101 are withdrawn.
Applicant’s amendment and argument filed on pages 7-8 on 06/15/2022 regarding claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are persuasive.  Claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are withdrawn.  However, upon further consideration, a new ground of rejection is made in view of citations in combination below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nicks et al. (US 20160107768 A1; hereinafter Nicks) in view of Dingmann (US 20220221383 A1).

Regarding claim 1, Nicks discloses:
A fatigue level calculating device (Fig. 1 – health management system 104), comprising: 
an environment information acquiring unit (Fig. 1 – sensor system 114) that acquires environment information (sensor data 118 of sensors 120; Fig. 1, [0035]-[0037]) pertaining to an environment in surroundings of equipment (Fig. 1 - motor 108)(sensor system 114 acquires sensor data 118 pertaining to motor parameters 124 of motor 108 and external bias parameters 126 that have an effect on the motor parameters 124; Figs. 1-2, [0035]-[0037], [0042]-[0044]); and 
a fatigue level calculating unit (Fig. 1 – computer system 112) that calculates a relationship between an operation condition (operating condition; Fig. 1, [0045]) of the equipment and a fatigue level (health 106 of motor 108; Fig. 1, [0044]-[0045]) of the equipment based on the environment information (controller 116 of computer system 112 identifies operating condition in identifying health 106 based on sensor data 118; Fig. 1, [0044]-[0045]).

While Nick discloses a fatigue level calculating unit that calculates a relationship between an operation condition of the equipment and a fatigue level of the equipment based on the environment information, Nicks does not specifically disclose the calculation is done through machine learning.

However, Dingmann discloses:
a fatigue level calculating unit (material testing system; [0048]-[0049]) that calculates a relationship through machine learning (material testing system trains a model using machine learning model to determine whether data begins to deviate from the value predicted by the trained model; [0048]-[0049]).

Nicks and Dingmann both considered to be analogous because they are in the same field of fatigue/material testing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicks’s fatigue testing to further incorporate Dingmann’s testing using a neural network for the advantage of detecting changes without human monitor which results in detecting changes in test data more quickly and accurately (Dingmann’s [0046]).

Regarding claim 2, Nicks discloses:
wherein the environment information acquiring unit acquires the environment information during operation of the equipment (motor parameters 124 and external bias parameters 126 of sensor data 118 are acquired during the operation of motor; Fig. 4, operations 400, 404, 406, [0064], [0066]-[0067]).

Regarding claim 3, Nicks discloses:
wherein the environment information acquiring unit acquires the environment information before operation of the equipment (historical data are generated; Fig. 4, operation 420, [0074]).

Regarding claim 4, Nicks discloses:
wherein the environment information acquiring unit acquires the environment information after operation of the equipment (motor parameters 124 and external bias parameters 126 are acquired to predict a likelihood of an undesired operation condition; Figs. 4-5, operations 500, 502, [0077]-[0079]).

Regarding claim 5, Nicks discloses:
wherein the environment information includes at least one of a temperature, a humidity, an amount of dust, a surge voltage, a concentration of a chemical substance, and a radiation exposure dose (sensors 120 generating the sensor data 118 may be a temperature sensor, an accelerometer, a pressure sensor, a microphone, a strain gauge, a voltage sensor, torque sensor, a current sensor, or some other suitable type of sensor; [0035]-[0036]).

Regarding claim 6, Nicks discloses:
wherein the environment information acquiring unit includes a sensor provided in the surroundings of the equipment (sensor system 114 includes sensors 120; Fig. 1, [0035]-[0036]).

Regarding claim 7, Nicks discloses:
wherein the environment information acquiring unit acquires the environment information based on weather information (sensor system 114 generates external ambient parameters such as temperature, air pressure, etc.; [0044]).

Regarding claim 8, Nicks discloses:
wherein the fatigue level calculating unit calculates the relationship between the operation condition of the equipment and the fatigue level of the equipment through fitting onto a predetermined function (controller 116 identifies operating condition in identifying health 106 and adjusting confidence level 130; Fig. 1, [0055]-[0056]) or machine learning.

Regarding claim 9, Nicks discloses:
wherein the equipment is transportation equipment or a device constituting a portion of the transportation equipment (Fig. 1 – aircraft 102)(motor 108 is a part of aircraft 102; Fig. 1).

Regarding claim 10, Nicks discloses:
A fatigue level calculating method, comprising: 
an environment information acquiring step of acquiring environment information (sensor data 118 of sensors 120; Fig. 1, [0035]-[0037]) pertaining to an environment in surroundings of equipment (Fig. 1 - motor 108)(sensor system 114 acquires sensor data 118 pertaining to motor parameters 124 of motor 108 and external bias parameters 126 that have an effect on the motor parameters 124; Figs. 1-2, [0035]-[0037], [0042]-[0044]); and 
a fatigue level calculating step of calculating a relationship between an operation condition (operating condition; Fig. 1, [0045]) of the equipment and a fatigue level (health 106 of motor 108; Fig. 1, [0044]-[0045]) of the equipment based on the environment information (controller 116 of computer system 112 identifies operating condition in identifying health 106 based on sensor data 118; Fig. 1, [0044]-[0045]).

While Nick discloses a fatigue level calculating step of calculating a relationship between an operation condition of the equipment and a fatigue level of the equipment based on the environment information, Nicks does not specifically disclose the calculation is done through machine learning.

However, Dingmann discloses:
a fatigue level calculating step (material testing system processes; [0048]-[0049]) of calculating a relationship through machine learning (material testing system trains a model using machine learning model to determine whether data begins to deviate from the value predicted by the trained model; [0048]-[0049]).

Nicks and Dingmann both considered to be analogous because they are in the same field of fatigue/material testing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicks’s fatigue testing to further incorporate Dingmann’s testing using a neural network for the advantage of detecting changes without human monitor which results in detecting changes in test data more quickly and accurately (Dingmann’s [0046]).

Regarding claim 11, Nicks discloses:
wherein the fatigue level calculating step includes calculating the relationship between the operation condition of the equipment and the fatigue level of the equipment through fitting onto a predetermined function (controller 116 of computer system 112 identifies operating condition in identifying health 106 and adjusting confidence level 130; Fig. 1, [0055]-[0056]) or machine learning.

Regarding claim 12, Nicks discloses:
further comprising: an evaluating step of comparing the fatigue level calculated from the relationship calculated in the fatigue level calculating step against a predetermined threshold for an evaluation (controller 116 of computer system 112 identifies operating condition in identifying health 106 based on sensor data 118; Fig. 1, [0044]-[0045]).

Regarding claim 13, Nicks discloses:
further comprising: a managing step of managing an operation of the equipment (action 128; Fig. 1, [0045]) based on the fatigue level calculated from the relationship calculated in the fatigue level calculating step (controller 116 performs action 128 based on health 106; [0045]).

Regarding claim 14, Nicks discloses:
wherein the equipment is transportation equipment or a device constituting a portion of the transportation equipment (Fig. 1 – aircraft 102)(motor 108 is a part of aircraft 102; Fig. 1).

Regarding claim 15, Nicks discloses:
An actuator (Fig. 1 – aircraft 102 that flies), comprising: 
an output unit that outputs a power (power to the motor 108; [0053]); 
an environment information acquiring unit (Fig. 1 – sensor system 114) that acquires environment information (sensor data 118 of sensors 120; Fig. 1, [0035]-[0037]) pertaining to an environment in surroundings of the output unit (sensor system 114 acquires sensor data 118 pertaining to external bias parameters 126 that have an effect on the motor parameters 124 of the motor 108; Figs. 1-2, [0035]-[0037], [0042]-[0044]); and 
a fatigue level calculating unit (Fig. 1 – computer system 112) that calculates a relationship between an operation condition (operating condition; Fig. 1, [0045]) of the output unit and a fatigue level (health 106 of motor 108; Fig. 1, [0044]-[0045]) of the output unit based on the environment information acquired by the environment information acquiring unit (controller 116 of computer system 112 identifies operating condition in identifying health 106 based on sensor data 118; Fig. 1, [0044]-[0045]).

While Nick discloses a fatigue level calculating unit that calculates a relationship between an operation condition of the equipment and a fatigue level of the equipment based on the environment information, Nicks does not specifically disclose the calculation is done through machine learning.

However, Dingmann discloses:
a fatigue level calculating unit (material testing system; [0048]-[0049]) that calculates a relationship through machine learning (material testing system trains a model using machine learning model to determine whether data begins to deviate from the value predicted by the trained model; [0048]-[0049]).

Nicks and Dingmann both considered to be analogous because they are in the same field of fatigue/material testing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicks’s fatigue testing to further incorporate Dingmann’s testing using a neural network for the advantage of detecting changes without human monitor which results in detecting changes in test data more quickly and accurately (Dingmann’s [0046]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665